20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 1 of
                                        20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 2 of
                                        20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 3 of
                                        20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 4 of
                                        20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 5 of
                                        20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 6 of
                                        20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 7 of
                                        20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 8 of
                                        20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 9 of
                                        20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 10 of
                                         20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 11 of
                                         20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 12 of
                                         20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 13 of
                                         20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 14 of
                                         20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 15 of
                                         20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 16 of
                                         20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 17 of
                                         20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 18 of
                                         20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 19 of
                                         20
20-50356-rbk Doc#45 Filed 06/16/20 Entered 06/16/20 09:10:00 Main Document Pg 20 of
                                         20
